Citation Nr: 0526188	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  04-24 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
hearing loss, left ear.  

2.  Entitlement to service connection for hearing loss, right 
ear.  


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from March 1980 to August 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 2003 and February 2004 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota.   


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The veteran's left ear disability manifested by hearing 
loss demonstrated a Level I hearing acuity on a June 2003 
audiological examination.

3.  The veteran is not deaf in the nonservice-connected right 
ear.

4.  The medical evidence of record fails to show that the 
veteran has a hearing impairment in the right ear as defined 
by 38 C.F.R. § 3.385 (2004).     


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left ear 
hearing loss have not been met or approximated.  38 U.S.C.A. 
§§  1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. §§  3.102, 3.159, 3.321, 4.7, 4.85, Diagnostic Code 
6100 (2004).  

2.  Right ear hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.385 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (deciding that 
a complying notice need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation).

The Board finds that VA has fulfilled its duty to notify as 
required by the VCAA.  In correspondence dated in May 2003 
and March 2004, the RO apprised the veteran of the 
information and evidence necessary to substantiate his 
claims, which information and evidence, if any, that he was 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The May 2003 VCAA notice advised the veteran 
what the evidence must show to establish entitlement to 
service connected disability compensation benefits.  In the 
March 2004 VCAA notice, the RO also informed the veteran that 
he must submit evidence showing that his service-connected 
hearing loss of the left ear had increased in severity.  In 
addition, the Board notes that the March 2004 VCAA notice 
specifically requested that the veteran send any evidence in 
his possession pertaining to his claim.  38 C.F.R. 
§ 3.159(b)(1) (2004).

In further regard to VA's duty to notify, the RO provided the 
veteran with a copy of the August 2003 rating decision, 
February 2004 rating decision, and July 2004 Statement of the 
Case (SOC), which included a discussion of the facts of the 
claims, notification of the bases of the decisions, and a 
summary of the evidence used to reach the decisions.  The 
July 2004 SOC provided the veteran with notice of all the 
laws and regulations pertinent to his claims.  Therefore, the 
Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.      

To fulfill its statutory duty to assist, the RO obtained the 
veteran's service medical records and reviewed any medical 
records on file at the RO.  The RO sent the veteran a letter 
in March 2004 asking that he submit or identify any 
additional evidence.  The veteran responded that there was no 
new medical evidence to be sent in support of his claims and 
that the Department of Veteran Affairs had medical records in 
its possession.  The RO searched for these medical records by 
reviewing VA Medical Center computer files, but found no 
additional evidence.  The veteran neither identified nor 
submitted any other medical evidence pertaining to his 
claims.    

Under the VCAA, VA is also required to provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2004).  The veteran underwent an audiological 
examination as part of his separation from active duty in 
June 2003, approximately one month after he filed his claims 
for compensation.  The Board notes that the veteran has 
requested that VA provide him with another audiological 
examination.  The June 2003 examination report was reviewed 
and was considered adequate for rating purposes.  Therefore, 
the Board finds that VA is under no duty to afford the 
veteran a new audiological examination.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Accordingly, the Board will 
proceed with appellate review.  


II.  	Evidence

In his VA 9 dated in July 2004, the veteran explained that he 
suffered acoustic trauma in the summer of 1981 when he heard 
a tank fire a 105 mm main gun.  The veteran reported that he 
experienced ringing in his left ear and lost his hearing 
completely for several weeks after hearing the shot.  When 
his hearing returned, he noticed a dramatic decrease in 
hearing acuity. 

The  DD 214 shows that the veteran served as an armor crewman 
for over 23 years.

The service medical records document numerous audiological 
evaluations of the veteran from 1980 to 2003.  
 
In the veteran's February 1980 entrance medical examination, 
audiometric testing revealed that the veteran exhibited pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
5
LEFT
15
5
5
25
40





An August 1980 audiometric evaluation showed the veteran's 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
15
10
LEFT
15
10
5
25
25


A November 1981 audiogram revealed that the veteran exhibited 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
15
0


In October 1982, audiometric data showed the veteran's pure 
tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
0
LEFT
5
0
5
25
45







A November 1983 audiogram revealed that the veteran exhibited 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
5
15
20
LEFT
15
10
10
40
40


In May 1985, audiometric data showed the veteran's pure tone 
thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
15
0
LEFT
0
0
5
50
55


In October 1986, a clinical record entry noted that the 
veteran complained of pain in his left ear.  It was also 
noted that the veteran suffered from an ear ache and reported 
that sound was muffled.   

In March 1994, audiometric data showed the veteran's pure 
tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
10
0
LEFT
0
0
20
60
65



In July 1995, audiometric data showed the veteran's pure tone 
thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
20
5
LEFT
0
0
10
55
60


In February 1996, the examiner noted that the veteran was 
routinely exposed to hazardous noise.  Audiometric data 
showed the veteran's pure tone thresholds, in decibels, as 
follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
0
LEFT
0
0
15
60
75


A February 1996 audiological evaluation noted that the 
veteran showed speech recognition of 100 percent for the 
right ear and 95 percent for the left ear.  The examiner 
additionally reported that the veteran showed severe high 
frequency hearing loss in the left ear.  It was noted that 
the veteran reported noise exposure and acoustic trauma 
suffered in 1982 on his left side.  

Also, a February 1996 auditory examination report noted that 
the veteran showed a severe high frequency sensory hearing 
loss in the left ear 3K to 8K Hz.  The examiner further 
reported that word recognition for the left ear was excellent 
and that hearing sensitivity for the right ear was within 
normal limits across the frequency range.  
  


An April 1997 audiogram revealed that the veteran showed the 
following pure tone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
15
10
LEFT
0
5
20
60
65


In October 2002, audiometric data showed the veteran's pure 
tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
15
LEFT
5
0
25
65
65

The examiner's remarks included notations that the veteran 
was routinely noise exposed and that he suffered from 
asymmetric hearing loss.  


In January 2003, audiometric data showed the veteran's pure 
tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
15
LEFT
0
10
20
65
80

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 92 percent in the left ear.  
 

In May 2003, the veteran filed his claim for service 
connection for left ear hearing loss.  The RO also considered 
right ear hearing loss as a claim for disability compensation 
benefits.    

Upon separation from service, the veteran underwent an 
audiological examination in June 2003.  Audiometric results 
showed that the veteran's pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
15
LEFT
0
5
25
60
80

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
Pure tone threshold averages were 9 for the right ear and 43 
for the left ear.  

After reviewing the veteran's claims file and evaluating the 
audiometric data, the VA examiner concluded that the veteran 
suffered from mild to severe high frequency sensorineural 
hearing loss above 4000 Hz in the right ear and a moderately 
severe to severe sensorineural hearing loss in the left ear.  


III.	Compensable Rating for Left Ear Hearing Loss

Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999); 38 C.F.R. § 4.2 (2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  38 C.F.R. § 4.85 (2004).  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column 
represents the ear having the better hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VI A, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2004).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VI A, 
whichever results in the higher numeral. That numeral will 
then be elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b) (2004).

When hearing loss is service connected in only one ear, the 
non-service connected ear will be assigned Level I, unless 
there is total deafness in that ear.  38 U.S.C.A. 
§ 1160(a)(3) (West 2002); 38 C.F.R. §§ 3.383(a)(3), 4.85(f). 
VAOGCPREC 32-97.

Analysis

The RO granted the veteran a noncompensable disability 
evaluation for his left ear hearing loss in an August 2003 
rating decision.  The RO considered the veteran's June 2003 
audiological examination results in determining the 
disability rating for his left ear hearing loss.  

The record contains no evidence of complete deafness in the 
nonservice-connected right ear.  Id.  Audiometric testing in 
June 2003 revealed that the veteran had 100 percent speech 
recognition ability and mild to severe high frequency 
sensorineural hearing loss at thresholds above 4000 Hz in his 
right hear.  Thus, the veteran's right ear will be considered 
normal for rating purposes in this appeal.

Under guidelines set forth in 38 C.F.R. § 4.85, the veteran 
demonstrated Level I hearing acuity in the left ear with a 
puretone threshold average at 43 and speech discrimination 
score at 100 percent.  38 C.F.R. § 4.85, Table VI.  Table VII 
(Diagnostic Code 6100) advises that a 0 percent disability 
rating is appropriate for the hearing impairment revealed in 
this examination.  38 C.F.R. § 4.86 (2004).  The audiometric 
test results from the June 2003 audiological examination also 
did not show an exceptional pattern of hearing impairment.  
Therefore, the Board finds that the veteran's left ear 
hearing loss approximates the criteria for the currently 
assigned noncompensable rating.  Thus, a compensable rating 
is not warranted.

Moreover, the veteran's left ear hearing loss has not been 
shown to be manifested by greater than the criteria 
associated with a noncompensable rating during any portion of 
the appeal period.  Accordingly, a staged rating is not in 
order and a noncompensable rating is appropriate for the 
entire period of the veteran's appeal.  Fenderson v. West, 12 
Vet. App. 119 (1990).  

The Board further notes that there is no evidence of record 
that the veteran's left ear hearing loss warrants a higher 
rating based on an extraschedular basis.  38 C.F.R. 
§ 3.321(b) (2004).  Any limits on the veteran's employability 
due to his left ear hearing loss have been contemplated in a 
noncompensable rating under Diagnostic Code 6100.  The 
evidence also does not reflect that the veteran's left ear 
hearing loss has necessitated any frequent periods of 
hospitalization or caused marked interference with 
unemployment.  Thus, the record does not show an exceptional 
or unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since application of the regular 
schedular standards is not rendered impracticable in this 
case, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extraschedular evaluation.     

 In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim for an 
increased rating and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


IV.	Service Connection for Right Ear Hearing Loss

Legal Criteria 

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden may not be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and an organic 
disease of the nervous system, specifically, sensorineural 
hearing loss, becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  Id.    

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).

Analysis

The medical evidence of record shows that the severity of 
hearing loss in the veteran's right ear does not meet the 
threshold levels of a hearing impairment as defined by VA 
regulation.  38 C.F.R. § 3.385 (2004).  Specifically, the 
June 2003 audiological examination results fail to 
demonstrate that the veteran currently has a hearing 
impairment in the right ear for VA compensation purposes.  
Id.  Therefore, the Board finds that the competent medical 
evidence of record does not show that the veteran has a 
current disability manifested by right ear hearing loss and 
service connection is not warranted. 38 C.F.R. § 3.303 
(2004).  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

A compensable rating for service-connected hearing loss, left 
ear is denied.

Service connection for hearing loss, right ear is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


